EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Koehler on 09/07/2022.

The application has been amended as follows: 

In the Specification (filed on 07/28/2022):

	On page 9, line 19, the term “breaking” has been removed and the term --- braking --- has been inserted. 
	
	On page 14, line 16, the phrase “transmission gear 8” has been removed and the phrase --- timing belt pulleys --- has been inserted. 

	On page 12, line 11, the phrase “magnetic breaking” has been removed and the phrase --- magnetic braking --- has been inserted. 

	On page 18, line 20, the term “breaking” has been removed and the term --- braking --- has been inserted.


In the Claims:
In Claim 1, lines 9-10, the phrase “vibrated by the the source of vibration” has been removed and the term --- vibrated by the source of vibration --- has been inserted. 

In Claim 3, lines 2-3, the phrase “the rotation speed of the the electrical motor” has been removed and the phrase --- a rotation speed of the electrical motor --- has been inserted. 

In Claim 4, lines 2-3, the phrase “wherein the one or more sensors control” has been removed and the phrase --- wherein measurements from the one or more sensors are used to control --- has been inserted. 

In Claim 6, lines 2-3, the phrase “the device has one or more gears configured to determine respective rotation speed(s) of the rotatable generator shaft with respect to rotation of the cycling pedal” has been removed and the phrase --- the rotatable generator shaft is connected to the cycling pedal via pulleys --- has been inserted. 

In Claim 15, line 2, the phrase “coupled so as” has been removed and the phrase --- used --- has been inserted. 
In Claim 16, lines 11-12, the phrase “mounts support the vibration plate and the electric motor on the pedal” has been removed and the phrase --- mounts support the vibration plate on the cycling pedal and support the electrical motor on the cycling pedal --- has been inserted. 

In Claim 17, lines 2-3, the phrase “wherein the one or more sensors control” has been removed and the phrase --- wherein measurements from the one or more sensors are used to control --- has been inserted. 

In Claim 19, line 9, the phrase “vibrating plate” has been removed and the phrase --- vibration plate --- has been inserted. 
In Claim 19, line 13, the phrase “the vibrating element,” has been removed. 
In Claim 19, line 14, the phrase “vibrating plate” has been removed and the phrase --- vibration plate --- has been inserted (two instances). 
In Claim 19, lines 14-15, the phrase “and the vibrating element” has been removed. 
In Claim 19, lines 15-16, the phrase “vibrating plate” has been removed and the phrase --- vibration plate --- has been inserted. 

In Claim 21, lines 2-3, the phrase “wherein the one or more sensors control” has been removed and the phrase --- wherein measurements from the one or more sensors are used to control --- has been inserted. 

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
In Fig. 1 (of the drawings filed on 07/28/2022), the box denoting “Optional gear” along with the downward arrow is removed (as such, Fig. 1 is reverted back to original). 
In Fig. 2, the “Vibration transmission (4)” is changed to “Vibration transmission bar (4)”, “Transmission gear (8)” and its corresponding arrow are changed to “Timing belt pulleys” with two arrows pointing to the pulleys, and the “Eccentric shaft (9)” is changed to “Eccentric mass (9)”. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-8 and 11-22, the prior art of record fails to disclose, teach or render obvious a self-powered vibration device for mounting to a cycling pedal connected to a pedal axle with all the structural elements and functional language as detailed in claims 1, 16 and 19. One close prior art, Chou (US 2007/0270726 A1) teaches a vibration device for mounting to a cycling pedal comprising an electrical motor (211), a source of vibration force (212) coupled to the motor, a vibration plate (22/23) that is mechanically vibrated by the source of vibration, and a mechanical mount (bracket holding the motor and the source of vibration) to connect the device, including the vibration plate, to the pedal (see Figs. 3-4 and the previous Office Action), such that the vibration plate is capable of mechanically vibrating a body part of a person while in contact with the vibration plate. However, with respect to claim 1, Chou fails to teach an electric generator with a rotatable shaft that is configured to be driven by a rotation of the cycling pedal, to generate power, a transmission bar coupling the source of vibration to the vibration plate, and mechanical isolation mounts, separate from the transmission bar, joining the vibration plate to the cycling pedal such that the vibration plate moved relative to the cycling pedal. With respect to claim 16, Chou further fails to teach mechanical isolation mounts support the electrical motor on the cycling pedal through the vibration plate. With respect to claim 19, Chou further fails to teach mechanical mounts supporting the transmission bar and the vibration plate on the cycling pedal. Another close prior art, Chen et al. (CN 2093915377 U) teaches the vibration device that can be connected to a pedal, wherein the vibration device comprises an electrical motor, a source of vibration, vibration plate and isolation mounts (see Figs. 4-5). However, Chen also fails to teach the same components that Chou failed to teach. As such, limitations of claims 1, 16 and 19 are allowed over the teachings of the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784